               Case 20-50601-LSS         Doc 39     Filed 08/31/20     Page 1 of 32




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:

BOY SCOUTS OF AMERICA AND DELAWARE :                          Chapter 11
BSA, LLC,                          :                          Case No. 20-10343-LSS
          Debtors                  :
                                   :                          Jointly Administered

HARTFORD ACCIDENT AND INDEMNITY                       :
COMPANY and FIRST STATE INSURANCE                     :
COMPANY,                                              :       Case No. 20-50601-LSS
                     Plaintiffs                       :
                                                      :
                       v.                             :
                                                      :
BOY SCOUTS OF AMERICA, et al.                         :
                    Defendants                        :

         DEFENDANT ARGONAUT INSURANCE COMPANY’S ANSWER WITH
             AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT

         Defendant Argonaut Insurance Company (“Argonaut”), by and through its attorneys, Post

& Schell, P.C., by way of answer to Plaintiffs Hartford Accident and Indemnity Company

(“Hartford”) and First State Insurance Company (“First State”) (collectively “plaintiffs”)

Complaint, hereby responds as follow:

                                  NATURE OF THE ACTION

         1.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 1 of plaintiffs’ Complaint and,

accordingly, said allegations are denied.

         2.     Upon information and belief, admitted.

         3.     Upon information and belief, admitted.

         4.     Upon information and belief, admitted.
             Case 20-50601-LSS        Doc 39       Filed 08/31/20   Page 2 of 32




       5.     Denied. The allegations contained in paragraph 5 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       6.     Denied. The allegations contained in paragraph 6 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

                               JURISDICTION AND VENUE

       7.     The allegations contained in paragraph 7 of plaintiffs’ Complaint set forth

conclusions of law to which no response by Argonaut is required. To the extent a response is

deemed required, Argonaut denies same.

       8.     Denied. The allegations contained in paragraph 8 of plaintiffs’ Complaint set forth

conclusions of law to which no response by Argonaut is required. To the extent a response is

deemed required, Argonaut denies same.

       9.     Denied. The allegations contained in paragraph 9 of plaintiffs’ Complaint set forth

conclusions of law to which no response by Argonaut is required. To the extent a response is

deemed required, Argonaut denies same.

       10.    Denied. The allegations contained in paragraph 10 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.




                                               2
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 3 of 32




                                            PARTIES

Hartford Insurers

       11.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 11 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       12.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 12 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

BSA and Local Councils

       13.     Upon information and belief, admitted.

       14.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 14 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       15.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 15 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       16.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 16 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       17.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 17 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 3
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 4 of 32




       18.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 18 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       19.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 19 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       20.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 20 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       21.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 21 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       22.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 22 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       23.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 23 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       24.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 24 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 4
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 5 of 32




       25.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 25 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       26.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 26 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       27.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 27 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       28.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 28 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       29.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 29 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       30.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 30 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       31.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 31 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 5
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 6 of 32




       32.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 32 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       33.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 33 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       34.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 34 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       35.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 35 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       36.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 36 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       37.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 37 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       38.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 38 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 6
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 7 of 32




       39.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 39 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       40.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 40 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       41.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 41 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       42.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 42 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       43.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 43 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       44.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 44 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       45.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 45 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 7
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 8 of 32




       46.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 46 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       47.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 47 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       48.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 48 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       49.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 49 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       50.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 50 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       51.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 51 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       52.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 52 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 8
              Case 20-50601-LSS         Doc 39       Filed 08/31/20   Page 9 of 32




BSA’s Other Insurers

       53.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 53 of plaintiff’s Complaint

and, accordingly, said allegations are denied.

       54.     Admitted in part; denied in part. It is admitted that Argonaut is an Illinois stock

insurance company with its principal place of business in Texas. By way of further response,

Argonaut issued excess umbrella liability policies to BSA for the time period May 17, 1972 to

May 1, 1973 and May 1, 1973 to January 1, 1975.

       55.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 55 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       56.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 56 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       57.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 57 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       58.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 58 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       59.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 59 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 9
             Case 20-50601-LSS         Doc 39     Filed 08/31/20   Page 10 of 32




       60.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 60 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       61.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 61 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       62.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 62 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       63.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 63 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       64.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 64 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       65.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 65 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       66.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 66 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 10
             Case 20-50601-LSS         Doc 39     Filed 08/31/20   Page 11 of 32




       67.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 67 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       68.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 68 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       69.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 69 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       70.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 70 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       71.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 71 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       72.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 72 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       73.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 73 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 11
             Case 20-50601-LSS         Doc 39     Filed 08/31/20   Page 12 of 32




       74.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 74 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       75.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 75 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       76.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 76 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       77.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 77 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       78.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 78 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       79.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 79 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       80.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 80 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 12
             Case 20-50601-LSS         Doc 39     Filed 08/31/20   Page 13 of 32




       81.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 81 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       82.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 82 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       83.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 83 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       84.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 84 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       85.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 85 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       86.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 86 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       87.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 87 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       88.     Admitted.




                                                 13
             Case 20-50601-LSS         Doc 39     Filed 08/31/20   Page 14 of 32




                                        BACKGROUND

The Hartford Policies

       89.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 89 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       90.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 90 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       91.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 91 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       92.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 92 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       93.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 93 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       94.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 94 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       95.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 95 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 14
              Case 20-50601-LSS        Doc 39     Filed 08/31/20    Page 15 of 32




       96.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 96 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       97.     Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 97 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       98.     Admitted.

The Sexual Abuse Lawsuits

       99.     Upon information and belief, admitted.

       100.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       101.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       102.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 102 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

BSA’s Failure to Provide Notice or Obtain Consent

       103.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 103 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       104.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 104 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 15
              Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 16 of 32




       105.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 105 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       106.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 106 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

                               FIRST CLAIM FOR RELIEF
                            Breach of Contract – Duty to Cooperate
                                    As to Defendant BSA

       107.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 106 of plaintiffs’ Complaint as through fully set forth at length herein.

       108.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 108 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       109.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 109 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       110.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 110 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       111.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 111 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 16
              Case 20-50601-LSS        Doc 39     Filed 08/31/20    Page 17 of 32




       112.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 112 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       113.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 113 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       114.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 114 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       115.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 115 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       116.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 116 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       117.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 117 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       118.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 118 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 17
              Case 20-50601-LSS        Doc 39     Filed 08/31/20    Page 18 of 32




       119.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 119 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       120.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 120 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       121.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 121 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       122.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 122 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       123.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 123 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       124.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 124 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       125.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 125 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 18
              Case 20-50601-LSS        Doc 39       Filed 08/31/20   Page 19 of 32




       126.    Denied. The allegations contained in paragraph 126 of plaintiffs’ Complaint set

forth conclusion of law to which no response by Argonaut is required. To the extent a response

is deemed required, said allegations are denied.

                              SECOND CLAIM FOR RELIEF
                        Declaratory Judgment – Number of Occurrences
                                     As to All Defendants

       127.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 126 of plaintiffs’ Complaint as though fully set forth at length herein.

       128.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 128 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       129.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 129 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       130.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 130 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       131.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 131 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       132.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 132 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                   19
              Case 20-50601-LSS        Doc 39       Filed 08/31/20   Page 20 of 32




       133.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 133 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       134.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 134 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       135.    Denied. The allegations contained in paragraph 135 of plaintiffs’ Complaint set

forth conclusion of law to which no response by Argonaut is required. To the extent a response

is deemed required, said allegations are denied.

       136.    Upon information and belief, admitted.

                             THIRD CLAIM FOR RELIEF
       Declaratory Judgment – No Coverage For Underlying Lawsuits Because Alleged
          Conduct Is Not An “Accident” and or Injury is “Expected” or “Intended”
                                  As To All Defendants

       137.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 136 of plaintiff’s Complaint as though fully set forth at length herein.

       138.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 138 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       139.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 139 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       140.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 140 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.



                                                   20
              Case 20-50601-LSS        Doc 39       Filed 08/31/20   Page 21 of 32




       141.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       142.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       143.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       144.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       145.    Denied. The allegations contained in paragraph 145 of plaintiffs’ Complaint set

forth conclusion of law to which no response by Argonaut is required. To the extent a response

is deemed required, said allegations are denied.

       146.    Upon information and belief, admitted.

                               FOURTH CLAIM FOR RELIEF
                          Declaratory Judgment – Trigger of Coverage
                                      As to All Defendants

       147.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 146 of plaintiffs’ Complaint as though fully set forth at length herein.

       148.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 148 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       149.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 149 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                   21
              Case 20-50601-LSS        Doc 39       Filed 08/31/20   Page 22 of 32




       150.    Denied. The allegations contained in paragraph 150 of plaintiffs’ Complaint set

forth conclusion of law to which no response by Argonaut is required. To the extent a response

is deemed required, said allegations are denied.

       151.    Upon information and belief, admitted.

                                FIFTH CLAIM FOR RELIEF
                               Declaratory Judgment - Allocation
                                     As to All Defendants

       152.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 151 of plaintiffs’ Complaint as though fully set forth at length herein.

       153.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 153 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       154.    Denied. The allegations contained in paragraph 154 of plaintiffs’ Complaint set

forth conclusion of law to which no response by Argonaut is required. To the extent a response

is deemed required, said allegations are denied.

       155.    Upon information and belief, admitted.

                            SIXTH CLAIM FOR RELIEF
          Declaratory Judgment – No Coverage Under First State Policy EU006291
                                  As to All Defendants

       156.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 155 of plaintiffs’ Complaint as though fully set forth at length herein.

       157.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 157 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                   22
              Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 23 of 32




       158.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 158 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       159.    Upon information and belief, based on the notifications provided to Argonaut,

admitted.

       160.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 160 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       161.    Denied. The allegations contained in paragraph 161 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       162.    Upon information and belief, admitted.

                            SEVENTH CLAIM FOR RELIEF
            Declaratory Judgment – No Dropdown for First State Policy EU006291
                                   As to All Defendants

       163.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 162 of plaintiffs’ Complaint as though fully set forth at length herein.

       164.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 164 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       165.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 165 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 23
              Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 24 of 32




       166.    Denied. The allegations contained in paragraph 166 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same. By way of further response, to the extent factual

averments are asserted herein, Argonaut is without or information sufficient to form a belief as to

the truth or accuracy of same and, accordingly, said allegations are denied.

       167.    Denied. The allegations contained in paragraph 167 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       168.    Upon information and belief, admitted.

                           EIGHTH CLAIM FOR RELIEF
  Declaratory Judgment – No Coverage for Underlying Lawsuits For Which BSA Failed to
                                    Provide Notice
                            As to BSA and the local councils

       169.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 168 of plaintiffs’ Complaint as though fully set forth at length herein.

       170.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 170 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       171.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 171 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       172.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 172 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.




                                                 24
              Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 25 of 32




       173.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 173 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       174.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 174 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       175.    Denied. The allegations contained in paragraph 175 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       176.    Upon information and belief, admitted.

                            NINTH CLAIM FOR RELIEF
   Declaratory Judgment – No Coverage For Underlying Lawsuits For Which BSA Failed
                              To Obtain Consent to Settle
                            As to BSA and the local councils

       177.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 176 of plaintiffs’ Complaint as though fully set forth at length herein.

       178.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 178 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       179.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 179 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       180.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 180 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.



                                                 25
              Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 26 of 32




       181.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 181 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       182.    Denied. Argonaut is without knowledge or information sufficient to form a belief

as to the truth or accuracy of the allegations set forth in paragraph 182 of plaintiffs’ Complaint

and, accordingly, said allegations are denied.

       183.    Denied. The allegations contained in paragraph 183 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       184.    Upon information and belief, admitted.

       185.    Upon information and belief, admitted.

                               TENTH CLAIM FOR RELIEF
                         Equitable Contribution (or other similar relief)
                                   As to Insurer Defendants

       186.    Argonaut repeats, reasserts and incorporates by reference its responses to

paragraphs 1 through 185 of plaintiffs’ Complaint as though fully set forth at length herein.

       187.    Upon information and belief, admitted.

       188.    Denied. The allegations contained in paragraph 188 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.

       189.    Denied. The allegations contained in paragraph 189 of plaintiffs’ Complaint set

forth conclusions of law to which no response by Argonaut is required. To the extent a response

is deemed required, Argonaut denies same.




                                                 26
               Case 20-50601-LSS        Doc 39     Filed 08/31/20      Page 27 of 32




                                     PRAYER FOR RELIEF

       WHEREFORE, Argonaut demands judgment in its favor, including:

       (a)      a dismissal of all claims and crossclaims (if any) against it, as this Court deems

appropriate;

       (b)      a declaration that Argonaut is not obligated to contribute to payment of any past

or future defense or indemnity costs in connection with the Underlying Lawsuits and/or any

other claims asserted in this action, and that Hartford, First State, BSA, the local councils, and

other parties to this action do not have the right to any other recovery from Argonaut; and

       (c)      such further relief, as this Court deems just and proper.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state claims against Argonaut upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       The Complaint fails to state claims for declaratory relief against Argonaut.

                               THIRD AFFIRMATIVE DEFENSE

       The obligations of Argonaut for abuse claims, including the Underlying Lawsuits, if any

obligations exist, are defined by, limited by and controlled by such policy or policies of

insurance as Argonaut may have issued, including the coverage defined in such policy or

policies, and the conditions, terms, deductibles, retained limits, limits of liability, and exclusions

set forth in such policy or policies. In addition, Argonaut reasserts each of the reservations of

coverage and/or reasons for non-coverage set forth in prior communications between Argonaut

and BSA.




                                                 27
              Case 20-50601-LSS         Doc 39     Filed 08/31/20    Page 28 of 32




                             FOURTH AFFIRMATIVE DEFENSE

        Coverage under any Argonaut policy is due only to insureds and, therefore, to the extent

that any local council is not an insured, there is no coverage.

                              FIFTH AFFIRMATIVE DEFENSE

        The obligations of Argonaut for abuse claims, including the Underlying Lawsuits, if any

obligations exist, are not implicated unless and until all of Hartford’s underlying limits, as

reflected in the Argonaut policy schedules of underlying insurance and its underwriting records,

and any applicable retained limits, have been exhausted by the payment of ultimate net loss.

                              SIXTH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to drop down or

otherwise replace underlying insurance or retained limits, as reflected in the Argonaut policy

schedules of underlying insurance and in Argonaut’s underwriting records.

                            SEVENTH AFFIRMATIVE DEFENSE

        Upon information and belief, Argonaut owes no current duties to BSA or any party to this

litigation.

                             EIGHTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred by the applicable statutes of limitations.

                              NINTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred by the equitable doctrines of laches and

unclean hands.

                              TENTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred by principles of waiver and estoppel.




                                                 28
               Case 20-50601-LSS        Doc 39     Filed 08/31/20     Page 29 of 32




                             ELEVENTH AFFIRMATIVE DEFENSE

        Argonaut owes no obligation for abuse claims, including the Underlying Lawsuits, under

any policy at issue in this action to the extent that there is no occurrence as defined by such

policies or that any alleged bodily injury was either expected or intended from the standpoint of

an insured.

                             TWELFTH AFFIRMATIVE DEFENSE

        Argonaut owes no obligation for abuse claims, including the Underlying Lawsuits, under

any policy at issue in this action to the extent underlying plaintiffs seek coverage for bodily

injury that did not take place during the effective dates of the Argonaut policies.

                            THIRTEENTH AFFIRMATIVE DEFENSE

        Argonaut has not breached any obligation allegedly owed to plaintiffs, BSA, or any other

party to this litigation.

                            FOURTEENTH AFFIRMATIVE DEFENSE

        Argonaut has no duty to contribute or reimburse plaintiffs, BSA, or any other party to this

litigation to the extent that settlements to any underlying plaintiffs were paid on a voluntary

basis, without proper notice, without consent, and/or in an unreasonable amount.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent that

the claims made by underlying plaintiffs constitute or arise out of known losses or losses that

were in progress when the Argonaut policies were issued.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent an

insured failed to disclose or misrepresented material facts in connection with the procurement or

renewal of the Argonaut policies and/or the policies underlying the Argonaut policies.


                                                 29
              Case 20-50601-LSS          Doc 39     Filed 08/31/20      Page 30 of 32




                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent that

the underlying plaintiffs seek punitive or exemplary damages or other relief for which insurance

coverage is prohibited as a matter of law or public policy.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent that

there was a failure to cooperate.

                          NINETEENTH AFFIRMATIVE DEFENSE

        Should it be determined by the Court that there is insurance coverage for the matters set

forth in the Complaint, liability for such coverage is more properly the responsibility of other

parties, insurers or entities, including any parties, insurers or entities providing underlying

insurance to local councils which insurance also protects the National Council of BSA.

                           TWENTIETH AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent that

BSA or another insured failed to give timely notice in accordance with the terms of the Argonaut

policies.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiffs may have failed to join all necessary and indispensable parties to this litigation.

                           TWENTY-SECOND AFFIRMATIVE DEFENSE

        Argonaut has no duty under the Argonaut policies at issue in this action to the extent that

BSA or another insured failed to mitigate damages as described in the Complaint.




                                                  30
               Case 20-50601-LSS        Doc 39     Filed 08/31/20      Page 31 of 32




                            TWENTY-THIRD AFFIRMATIVE DEFENSE

       Argonaut reserves the right to assert further defenses which may be appropriate after

discovery.

       WHEREFORE, Argonaut demands judgment in its favor, including:

       (a)      a dismissal of all claims and crossclaims (if any) against it, as this Court deems

appropriate;

       (b)      a declaration that Argonaut is not obligated to contribute to payment of any past

or future defense or indemnity costs in connection with the Underlying Lawsuits and/or any

other claims asserted in this action, and that Hartford, First State, BSA, the local councils, and

other parties to this action do not have the right to any other recovery from Argonaut; and

       (c)      such further relief, as this Court deems just and proper.

                                                    POST & SCHELL, P.C.

                                                    BY:    s/Paul Logan
                                                           Paul Logan (No. 3339)
                                                           300 Delaware Avenue - Suite 1380
                                                           Wilmington, DE 19801
                                                           Phone: (302) 251-8856
                                                           E-mail: plogan@postschell.com

                                                           John C. Sullivan (motion for pro hac
                                                           vice admission to be filed)
                                                           Kathleen K. Kerns (motion for pro hac
                                                           vice admission to be filed)
                                                           Four Penn Center – 13th Floor
                                                           1600 John F. Kennedy Boulevard
                                                           Philadelphia, PA 19103
                                                           Phone: (215) 587-1000
                                                           E-mail: jsullivan@postschell.com
                                                                   kkerns@postschell.com

                                                           Attorneys for Defendant,
                                                           Argonaut Insurance Company




                                                 31
            Case 20-50601-LSS       Doc 39   Filed 08/31/20    Page 32 of 32




                             CERTIFICATE OF SERVICE

      Paul Logan, attorney for defendant Argonaut Insurance Company, certifies that on this

28th day of August 2020, he caused the attached Answer with Affirmative Defenses to be

electronically filed with the Court. Service of same will be made upon all counsel via the

Court’s ECF system.


                                                s/Paul Logan
